DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Miao et al (US PG Pub. No. 2013/0016292).
Regarding Claim 1, Miao discloses, at least in figure 2: An optical system (abstract) comprising: (a) a lightguide (215,¶ [0014]) having: (i) a first external surface (bottom) (bottom) and a second external surface (top) (top) mutually parallel, and (ii) a first sequence of facets (BS/PBS, abstract), at least a portion of which are:(A) a plurality of parallel, partially reflecting (see arrows in fig. 2), and polarization selective surfaces (S & P Polarizations shown, S is reflected, P is transmitted, see ¶ [0015]), (B) at an oblique angle relative to said first and second external surface (top)s (BS and PBS are at oblique angles), and (C) between said first (bottom) and second (top) external surfaces, and (b) a front-lit reflective polarization rotating image modulator (250): (LCOS 250, ¶ [0015], light is hitting in the front) (i) deployed to spatially modulate light coupled-out from said first external surface (bottom) (¶ [0015], last 2 lines, rotates the 
Regarding Claim 2, Miao discloses, at least in figure 2: wherein each of said facets (BS/PBS) reflects at least a portion (S) of first polarized light and transmits a remaining portion (P) of said first polarized light, and transmits second polarized light (P).  
Regarding Claim 4, Miao discloses, at least in figure 2 wherein said first polarized light (S) is coupled-out from said first external surface (bottom)(far right)  and said reflected light is of said second polarized light (the P polarized light is reflected at the end reflector (230)).  
Regarding Claim 5, Miao discloses, at least in figure 2 wherein said first sequence of facets (BS/PBS) expands light in-coupled to said lightguide (215) such that said light is uniformly coupled-out of said first external surface (bottom)(see right side bottom S light reflected out the bottom).  
Regarding Claim 6, Miao discloses, at least in figure 2 wherein said image modulator (250) is a liquid crystal on silicon (LCOS) matrix (¶ [0014]).  
Regarding Claim 7, Miao discloses, at least in figure 2 wherein said facets (BS/PBS) are constructed at least in part using a technique selected from the group consisting of: (a) multi-layer coatings (¶ [0023], coated on opposite sides of a physical component), (b) a dielectric coating; and (c) a wire-grid.  
Regarding Claim 10, Miao discloses, at least in figure 2 wherein said first sequence of facets (BS245) is configured to perform coupling-out of light from said first external surface (bottom), said first sequence of facets (BS245) having a constant number of facets (one) overlapping in a line of sight toward a nominal point of observation of light coupling-out of said first external surface (bottom).  
Regarding Claim 11, Miao discloses, at least in figure 2 further comprising: (iii) a second sequence of facets (PBS255/BS260), at least a portion of which are: (A) a plurality (two) of parallel, partially reflecting (see arrows), and polarization selective surfaces (see S and P), (B) at an oblique angle relative to said first and second external surfaces (top), and (C) between said first and second external surfaces (top), wherein the facets (BS245) of said first sequence of facets (BS245) and said second sequence of facets (PBS255/BS260) are non-parallel relative to each other.  
Regarding Claim 12, Miao discloses, at least in figure 2 wherein each of said sequences of facets (BS/PBS) spans an area of coverage, said spanning being an area over which each of said sequences of facets (BS/PBS) are deployed, and  19WO 2019/016813PCT/IL2018/050798 wherein said areas of coverage for said first (BS245) and second sequences of facets (PBS255/BS260) are at least partially overlapping (they share the region 265 points to).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miao (292) in view of Amitai (US PG Pub. No. 2007/0091445)
Regarding Claims 8-9, Miao fails to disclose: wherein orientation of a primary axis of said facets (BS/PBS) determines reflectivity of said facets (BS/PBS).  
Amitai teaches in paragraphs [0045] and [0046] wherein orientation of a primary axis of said facets determines reflectivity of said facets. (reflectance of S and P polarized light depends on angle of the reflector (facet). This teaches that it is necessary to optimize the angle to maximize the intensity of the transmitted rays.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the angle of orientation of the facets of Miao, as taught by Amitai, to maximize the intensity of the transmitted rays.
This also teaches claim 9, wherein reflectivity of each of said facets is dependent on an angle light impinges of said facet. Same Motivation.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
	Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “wherein reflectivity of said first polarization increases from one facet to a subsequent facet in said first sequence of facets  
including the remaining limitations.
Examiner Note: The Inventors Miao and Amitai above both have numerous Prior Art References that should be considered when amending. Also see Cado et al (US PG Pub. No. 2004/0136082) and Freeman et al (US PG Pub. No. 2007/0159673) who both disclose selective polarization transmission in light guides.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879